 

UNITED STATES DISTRICT COURT -Us$ - gg 705 _ .
EASTERN DISTRICT OF WISCONSIN EASTERN pease! ri

 

FILED :

WILLIAM FEEHAN, mt

And DERRICK VAN ORDEN, UEC -4 P 2 3y
Case No. 2:20-cv-1771

Vv.

Wisconsin Elections Commission, et al.,!

Defendants

 

INTERVENOR-DEFENDANT CIVIL L. R. 74H) EXPEDITED NONDISPOSITIVE
MOTION TO INTERVENE

 

I am seeking to participate as an intervening defendant in the above-captioned lawsuit
pursuant to Federal Rule of Civil Procedure 24. I have a right under Rule 24(a)(2) to intervene as
the outcome of this case directly impacts my constitutional right to vote. In the alternative, I seek
permissive intervention pursuant to Rule 24(b). I am requesting this court rule on this motion in
an expedited manner pursuant to Local Civil Rule 7(h).

I previously filed a Motion to Intervene’ along with an accompanying brief and proposed
answer the original complaint. At the time of filing that motion, no motions seeking an expedited
ruling had been filed’. Additionally, the court indicated it was going to await the defendants’
opposition brief* which the plaintiffs had 21 days to file. As a result, it was not necessary at that

time for my motion to intervene be heard on an expedited basis pursuant to Civil L. R. 7(h).

 

11 note that the William Feehan filed an amended complaint removing Derrick Van Orden from the case and used a
caption with only William Feehan. However, | was unable to locate a motion or order amending the case caption
nor any local rules that automatically amend the caption upon filing of an amended complaint. Therefore, | have
kept the case caption as it was originally filed. See Dkt. No. 9 for the Amended Complaint

2 See Dkt. No. 14 and Dkt. No. 15.

3 See Dkt. No. 6 “Order Regarding Amended Motion for Injunctive Relief (Dkt. No. 6).

4 See Dkt. No. 6 “Order Regarding Amended Motion for Injunctive Relief (Dkt. No. 6).

1
Case 2:20-cv-01771-PP Filed 12/04/20 Page 1of3 Document 33
 

However, plaintiff has since filed an expedited non-dispositive motion for a temporary
restraining order and preliminary injunction’. Further that motion contains a proposed briefing
schedule that would require responses and replies be filed by Dec. 4“ and Dec. 5" respectively.
At the time of drafting this motion, it is Dec 3“ and by the time this motion reaches the court it
will already be Dec 4". As a result, it has now become critically important that the court issue a
ruling on this motion to intervene in an expedited manner pursuant to Local Civil Rule 7(h).

I seek to protect my legally protected constitutional rights to have my vote counted
without delaying this case. If this motion to intervene is granted, I would ask to have until Dec.
5" at 8pm to file an Intervenor-Defendants opposition brief. Due to the court being closed at that
time and needing to file outside of the ECF® I request permission to submit that brief via e-mail.

I sent copies of my motion to intervene, brief in support of motion to intervene and
proposed answer to the plaintiffs’ attorney at Sidney@federalappeals.com and
miked@michaelddeanllc.com on December 2" at 6:55pm. On December 3" I sent paper copies
of these documents to the defendants and plaintiffs attorneys via US Mail. When the attorneys
for the defendants entered their appearance in this case, I sent electronic copies to Attorney
Snyder at rsnyder@staffordlaw.com, Attorney Mandell at JMandel@staffordlaw.com and

Attorney Murphy at Murphysm@doj-state.wi.us at 1:11pm on December 34.
In an e-mail sent to Attorney Murphy, Mandell, Snyder, Dean and Powell at 1:11pm on
December 3", I asked the attorneys if they would be opposing my motion to intervene. I further

asked if they would be opposed to me joining the briefing schedule as I outlined above if this

 

5 While the “PLAINTIFF'S AMENDED MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY
INJUNCTION TO BE CONSIDERED IN AN EXPEDITED MANNER’ does not explicitly reference L. R. 7(h) and does not
completely conform to the requirements of L. R. 7(h)(2), it appears to be the intent of the plaintiff that this motion
be treated as such.

| am unable to use the ECF system as | am not admitted to practice before the Eastern District of Wisconsin
Federal Court.

2
Case 2:20-cv-01771-PP Filed 12/04/20 Page 2 of 3 Document 33
 

motion is granted. As of 4:45pm I had received no e-mail response. I then called Attorneys
Mandell, Murphy, Dean and Powell at the phone numbers listed in the filings. Attorney Mandell
indicated that Governor Tony Evers will not be objecting to my intervention. I left voicemail
messages for the other three attorneys but as of 5:58pm I have received no further response. Due
to the need to overnight this document, I am unable to wait longer for a response from those
attorneys.

Therefore, I request that the Court grant me permission to intervene in the above-
captioned matter and enter such an order by 5pm on Friday December 4th. Further, if the court
follows the plaintiffs proposed briefing schedule, I request the court to permit me to file, via e-
mail, an Intervenor-Defendants opposition brief by 8pm on Saturday December 5%.

Dated: December 3", 2020

Respectfully submitted,

elt ew

James Gesbeck (SBN #1079800)

608 335-2569

James@Gesbeck.Com

9302 Harvest Moon Lane

Verona, WI 53593

N.B.: Not admitted to practice before the United States District Court for the Eastern District of
Wisconsin

 

I hereby swear that all the factual allegations contained in this motion are true and correct to the
best of my personal knowledge and upon my review of the ECF filing system records which I
believe to be accurate as they are official court records.

James H Gesbeck

3
Case 2:20-cv-01771-PP Filed 12/04/20 Page 3o0f 3 Document 33
UNITED STATES DISTRICT COURT ‘ye
EASTERN DISTRICT OF WISCONSIN .

  
 

soir OORT |
US: Ss 2h]
LLIAM FEEHAN, EASTERN BIS T-W

And DERRICK VAN ORDEN,
720 DEC -y P12 34

Case No. 2:20-cv-1771 ex OF COURT

Plaintiff
V.
Wisconsin Elections Commission, et al.,

Defendants

 

CERTIFICATE OF SERVICE

 

I, James Gesbeck, certify that I have sent a copy of my Intervenor-Defendant Civil L. R.
7(h) Expedited Nondispositive Motion to Intervene to parties as follows below. I further certify I
called an attorney for each party and either spoke with them or left them a voicemail indicating I
would be filing this motion and seeking an expedited ruling:

Attorneys for Plaintiff William Feehan and Derrick Van Orden:
miked@michaelddeanllc.com, sidney@federalappeals.com

Attorney for Defendant Wisconsin Election Commission and members:
miked@michaelddeanllc.com

Attorneys for Governor Tony Evers
msyder@staffordlaw.com, jmandell@staffordlaw.com
Respectfully submitted,

James Gesbeck (SBN #1079800)

608 335-2569

James@Gesbeck.Com

9302 Harvest Moon Lane

Verona, WI 53593

N.B.: Not admitted to practice before the United States District Court for the Eastern District of
Wisconsin

1
Case 2:20-cv-01771-PP Filed 12/04/20 Page 1of1 Document 33-1
